COWART, Judge,
concurring specially:
The trial judge here applied Ball v. Ball, 335 So.2d 5 (Fla.1976) in the usual manner, holding as a matter of law that a formal conveyance of property by one spouse to both is no basis upon which to infer a donative intent as to the property right conveyed. I concur in an affirmance of the trial judge’s application of Ball v. Ball for the reasons given in the dissent in Marsh v. Marsh, 399 So.2d 433 (Fla. 5th DCA 1981). If on the pending review of Marsh, the Florida Supreme Court modifies the Ball rule in this particular, this case should be reversed.